Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 03/12/2021. Claims 1, 8-10 and 15 are amended. Claims 1-20 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 8 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 15 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 8, and 15 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to providing targeted content by detecting interaction between the user device and currently viewed webpage. Specifically, the claims recite execute smart-contract-based user/webpage interaction retrieval logic encoded to cause the system to perform smart-contract-based user/webpage interaction retrieval operations comprising: detecting a first user interaction between a first user device and a currently viewed webpage; generating a first transaction that includes: a public distributed ledger address that is included in a distributed ledger; and a first user identifier for the first user; and broadcasting the first transaction to cause the first transaction to be sent to a user/webpage interaction information smart contract that is stored in the distributed ledger at the public distributed ledger address; execute smart-contract-based user/webpage Interaction provisioning logic encoded to cause (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, non-transitory memory, hardware processor, user device, and a non-transitory machine-readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, non-transitory memory, hardware processor, user device, and a non-transitory machine-readable medium perform(s) the steps or functions of execute smart-contract-based user/webpage interaction retrieval logic encoded to cause the system to perform smart-contract-based user/webpage interaction retrieval operations comprising: detecting a first user interaction between a first user device and a currently viewed webpage; generating a first transaction that includes: a public distributed ledger address that is included in a distributed ledger; and a first user identifier for the first user; and broadcasting the first transaction to cause the first transaction to be sent to a user/webpage interaction information smart contract that is 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the 


NPL Reference
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Blockchain Technology in Business and Information Systems Research” describes “The blockchain is a distributed ledger technology in the form of a distributed transactional database, secured by cryptography, and governed by a consensus mechanism. A blockchain is essentially a record of digital events. However, it is not “just a record,” since it can also contain so-called smart contracts, which are programs stored on the blockchain that run as implemented without any risk of downtime, censorship, or fraud (Buterin 2014). While blockchain is now seen mostly as the technology enabling cryptocurrencies such as Bitcoin, it will most likely become an even more valuable enabler of economic and social transactions, for instance as a general purpose digital asset ownership record (Lindman et al. 2017). This is because the distributed transaction data and cryptographic logic that lies at the blockchain’s core make it extraordinarily tamper-resistant.”.	

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.	
Response to Arguments
5.	Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of providing (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are similar to the claims in Example 42 and that the instant claims impose a meaningful limit on the judicial exception such that each of the amended independent claims as a whole are more than drafting effort designed to monopolize the exception.
Examiner respectfully disagrees.  In Example 42, Claim 1, the additional elements integrated the abstract idea into a practical application because of the recited specific improvement over prior art systems of providing targeted content by detecting interaction between the user device and currently viewed webpage.  In contrast, Applicant’s claims are not analogous to Example 42 because they have different claim sets, different fact patterns and do not proffer any such improvement.  Moreover, Applicant’s specification does not provide any technical support/technical evidence that the instant claimed invention, when implemented, e.g. improves communication between two devices, improves the functioning of a POS system, improves the mobile computing device itself, or cause an improvement to another technology/technical field.

C.	The Applicant further submits that it would be in error to disregard all of the logical structures and processes included in the amended claims, as doing so was warned against in Enfish: “Much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes.
Examiner respectfully disagrees. The instant claimed invention and Enfish have different claim sets and different fact patterns, and therefore the two are not analogous. Applicant alludes to the claimed Enfish LLC. v. Microsoft Corp. in which a whole new database structure was created that did not function as previous databases.  But in contrast to Enfish LLC. v. Microsoft Corp.
Applicant's claims are not directed to an improvement to computer functionality but rather to generalized steps to be performed on a computer using conventional computer activity, the instant claimed invention includes an abstract idea (see the 35 USC 101 analysis above), and the claim-set does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea.  The claims limitation describe a novel method for providing targeted content by detecting interaction between the user device and currently viewed webpage which do not turn an abstract idea into something tangible.
Furthermore, in Enfish, the Courts found that no abstract idea was present, that the claims were directed to a self-referential table for a computer database, and that the claims were directed to an improvement of an existing technology. The Courts further emphasized that the specification taught specific technical benefits over conventional databases.
Contrary to Enfish, the instant claimed invention includes an abstract idea (see the 35 USC 101 analysis above), and the claim-set does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. 		

D.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to providing targeted content by detecting interaction between the user device and currently viewed webpage does not add technical improvement to the abstract idea. The recitations to “system, non-transitory memory, hardware processor, user device, and a non-transitory machine-readable medium” perform(s) the steps or functions of execute smart-contract-based user/webpage interaction retrieval logic encoded to cause the system to perform smart-contract-based user/webpage interaction retrieval operations comprising: detecting a first 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to providing targeted content by detecting interaction between the user device and currently viewed webpage does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, non-transitory memory, hardware processor, user device, and a non-transitory machine-readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing targeted content by detecting interaction between the user device and currently viewed webpage. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621